
	
		I
		111th CONGRESS
		1st Session
		H. R. 3990
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To grant the Congressional Gold Medal to John H. Johnson
		  in recognition of his outstanding contributions to the United
		  States.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)John H. Johnson published the first edition
			 of the Negro Digest in 1942, having conceived of the idea while working at the
			 Supreme Life Insurance Company.
			(2)This publication
			 covered African-American history, literature, arts, and cultural issues and
			 reached a circulation of 50,000 within six months.
			(3)Renamed to Black World, the publication
			 reached a circulation of more than 100,000 subscribers at its peak.
			(4)Johnson’s later creation, Ebony magazine,
			 supplanted this record in selling out its initial run of 25,000 printed copies
			 and at its height had 2,300,000 subscribers.
			(5)Through Ebony
			 magazine, Johnson provided insight into the African-American community by
			 reporting on issues such as the white problem in America,
			 African-American militancy, crimes by African-Americans against
			 African-Americans, civil rights legislation, freedom rides and marches, and
			 other aspects of segregation and discrimination.
			(6)Johnson worked to
			 ensure that the contributions of African-Americans to the United States were
			 documented by trained historians who were brought on to the magazine's
			 staff.
			(7)Striving to show
			 positive images of African-Americans, Johnson featured African-American models
			 in the magazine's advertisements, and a concerted effort was made to show
			 positive aspects of African-American life and culture.
			(8)Johnson’s quest to
			 serve African-American readers continued in subsequent years by launching four
			 other magazines entitled Tan, Jet, African American Stars, and Ebony Jr., a
			 children's magazine.
			(9)Johnson later
			 expanded his enterprise when becoming chairman and chief executive officer of
			 the Supreme Life Insurance Company, developing a line of cosmetics, owning
			 three radio stations, starting a book publishing company, and a television
			 production company.
			(10)Invited by the
			 United States Government to participate in several international missions,
			 Johnson accompanied the Vice President of the United States on a mission to
			 Russia and Poland in 1959, and was appointed to be a Special Ambassador to
			 represent the United States at the independence ceremonies in the Ivory Coast
			 in 1961 and Kenya in 1963.
			(11)In 1966, Johnson was honored with the
			 National Association for the Advancement of Colored People's Spingarn Medal for
			 his contributions to improving race relations in the United States.
			(12)In 1966, The Horatio Alger Association of
			 Distinguished Americans awarded Johnson the Horatio Alger Award in recognition
			 of his outstanding work as a dedicated community leader.
			(13)In 1972, Johnson
			 was named Publisher of the Year by the Magazine Publishers Association, an
			 industry association for consumer magazines.
			(14)In 1993, the Wall
			 Street Journal awarded Johnson with the Dow Jones Entrepreneurial Excellence
			 Award.
			(15)In 1994, Johnson
			 was awarded the Center for Communication’s Communication Award, on the occasion
			 of Ebony’s 50th anniversary.
			(16)In 1996,
			 President William Clinton awarded Johnson the Presidential Medal of Freedom
			 which was followed in 1997 by Johnson’s induction into the Junior Achievement
			 National Business Hall of Fame.
			(17)In 2001, Johnson
			 was inducted into the Arkansas Business Hall of Fame.
			(18)Among his numerous awards and honors,
			 Johnson has been awarded honorary doctorates by the University of Arkansas at
			 Pine Bluff, Harvard University, the University of Southern California, Carnegie
			 Mellon University, Eastern Michigan University, and Wayne State
			 University.
			2.CONGRESSIONAL
			 GOLD MEDAL
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design to John H. Johnson in recognition of his
			 outstanding work, leadership, and service.
			(b)Design and
			 StrikingFor the purposes of
			 the award referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall
			 strike the gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			3.DUPLICATE
			 MEDALSUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.STATUS OF
			 MEDALSThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
		5.AUTHORITY TO USE
			 FUND AMOUNTS; PROCEEDS OF SALE
			(a)Authority To use
			 fund amountsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 such amounts as may be necessary to pay for the costs of the medals struck
			 pursuant to this Act.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals authorized under section 3 shall be
			 deposited into the United States Mint Public Enterprise Fund.
			
